Citation Nr: 0301315	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-02 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Samuel F. Bueser


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1946 to 
April 1947.

This matter arises from a June 2001 rating decision 
rendered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Philippines, that denied 
the benefit sought on appeal.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The Board denied the appellant entitlement to service 
connection for the cause of the veteran's death by 
decision dated April 30, 1996.

3.  The additional evidence since the Board's April 30, 
1996 denial includes various statements submitted by the 
appellant, testimony offered by the appellant, and 

statements from a private physician.  This evidence is not 
so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's April 30, 1996 decision that denied 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1100 (2002).

2.  Evidence submitted since the Board's April 30, 1996 
decision was rendered, is not new and material, and the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations.

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002), eliminated the well-
grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim. 


VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159 (2002)).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) that is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  See VCAA, 
§ 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 

reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  VA must notify the appellant and 
her representative of evidence and information necessary 
to substantiate her claim, and inform her whether she or 
VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 1991 
& Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The RO informed the 
appellant by letter dated October 2, 2000, of the type of 
evidence necessary to reopen her claim.  In addition, she 
was issued a statement of the case that informed her of 
the evidence used in conjunction with her claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  She 
also was given an opportunity to testify at a personal 
hearing before an RO employee in September 2001.  The 
record indicates that she was informed of the impact of 
the VCAA on her appeal, of VA's duty to assist her in 
obtaining evidence for her claim, what the evidence must 
demonstrate, and which evidence VA will acquire on her 
behalf, as opposed to that evidence or information that it 
was the appellant's responsibility to submit.  Thus, the 
record indicates that 

the appellant not only was provided adequate notice as to 
the evidence needed to substantiate her claim, but that 
all relevant facts have been properly developed, and that 
all evidence necessary for an equitable disposition of the 
issue on appeal has been obtained.  As such, VA has no 
outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Moreover, 
as the record is complete, the obligation under the VCAA 
for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is moot.  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable 
possibility that any further development could 
substantiate the claim.

II.  New and Material Evidence Regarding the Cause of the 
Veteran's Death

During his lifetime, the veteran was service connected for 
pulmonary tuberculosis that had been inactive for many 
years.  He died on December [redacted], 1991; the appellant is his 
surviving spouse.  The appellant contends that the 
veteran's service-connected pulmonary tuberculosis either 
caused or contributed substantially to cause the veteran's 
death.  Because the Board denied the appellant service 
connection for the cause of the veteran's death, the 
doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7104(b) and 38 C.F.R. § 20.1100 are for application.  As 
such, the first question to be answered is whether new and 
material evidence has been presented which would justify a 
"reopening," as well as a review of the entire record.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

When a claimant seeks to reopen a final decision based on 
new and material evidence, a three-step analysis must be 
applied.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under 

consideration," i.e., whether it is probative of the issue 
at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it tends to prove, or actually 
proves an issue.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), citing Black's Law Dictionary 1203 (6th ed. 
1990).  Second, the evidence must be shown to be actually 
"new," that is, not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The third and final question is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge, 155 F.3d at 1359, citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants 
a revision of the prior determination, but is intended to 
ensure that the Board has all potentially relevant 
evidence before it.  See Hodge, 155 F.3d at 1363, citing 
"Adjudication; Pensions, Compensation, Dependency:  New 
and Material Evidence; Standard Definition" 55 Fed. Reg. 
19,088, 19,089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of 
determining whether a claim should be reopened.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  

The evidence that was of record when the Board rendered 
it's April 30, 1996 denial included the veteran's service 
medical records, the reports of his VA and private medical 
treatment from 1948 until his death in 1991, his death 
certificate reflecting pneumonia as the immediate cause of 
death with status post cerebral vascular accident 
thrombosis and severe hypertension as antecedent and 
underlying causes, and testimony offered by the appellant 
and her son-in-law at a personal hearing conducted at the 
RO in February 1994.  This evidence indicated that the 
veteran had developed pulmonary tuberculosis during 
military service, but that this disease process had been 
inactive since the 1960's.  Because the evidence failed to 
demonstrate a causal relationship between the veteran's 
service-connected pulmonary tuberculosis and the causes of 
his death, the appellant's appeal was denied by the Board.

Evidence submitted by the appellant since the Board 
rendered it's April 30, 1996 denial consists of statements 
and testimony offered by the appellant, as well as 
statements submitted by private physicians dated in 
November 1999 and March 2000.  The first of these 
indicates only that the physician who signed the veteran's 
death certificate offered the diagnoses of pneumonia, 
status post cerebral vascular accident thrombosis, and 
severe hypertension based upon information given to him by 
the appellant.  The second statement indicates only that 
the veteran had been a regular patient in a private 
medical facility from 1985 until 1991, and that he had 
been treated for moderately severe hypertension and 
pulmonary tuberculosis.  Neither medical statement 
indicates that pulmonary tuberculosis was a contributing 
factor in the veteran's demise.  The remaining evidence 
consists of the various statements and testimony offered 
by the appellant to the effect that because the veteran 
died of pneumonia and because he was service connected for 
a disability that affected his lungs, a causal 
relationship between the two must have existed.  It must 
be noted that the appellant is a lay person, and is not 
qualified to offer a medical opinion regarding any 
underlying causes of the veteran's death other than those 
listed on his death certificate.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Absent evidence that tends to relate the veteran's demise 
to either his military service or to a service-connected 
disability, the evidence more recently presented, although 
new, is not probative of the issue at hand.  Accordingly, 
it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  As such, 
it is not "new and material" as contemplated by law.  See 
38 C.F.R. § 3.156(a).  It simply does not tend to indicate 
that the applicable provisions of 38 U.S.C.A. §§ 1110, 
1310 (West 1991); 38 C.F.R. § 3.312 (2002) have been met.  
It follows that the recently submitted evidence is 
insufficient to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  See 38 U.S.C.A. § 5108.  As such, there 
is no reasonable basis upon which to predicate a grant of 
the benefit sought on appeal.


ORDER

New and material evidence not having been submitted to 
reopen a claim of entitlement to service connection for 
the cause of the veteran's death, the appeal is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

